Exhibit 99.1 LOS ANGELES SINGAPORE KUALA LUMPUR INDONESIA BANGKOK SUZHOU TIANJIN CHONGQING FOR IMMEDIATE RELEASE Company Contact: A. Charles Wilson Chairman (818) 787-7000 Investor Contact: Berkman Associates (310) 477-3118 info@BerkmanAssociates.com Trio-Tech Reports Fiscal 2011 Second Quarter Results Van Nuys, CA February 18, 2011 Trio-Tech International (AMEX:TRT) announced today that revenue for the second quarter of fiscal 2011 ended December 31, 2010 increased 54% to $9,549,000 compared to $6,190,000 for the second quarter of fiscal 2010. Net income for the second quarter of fiscal 2011 increased to $187,000, or $0.05 per diluted share, which included income from operations of $371,000.In comparison, for the second quarter of fiscal 2010 the Company reported a net loss of $369,000, or $0.11 per share, which included a loss from operations of $567,000. Revenue from product sales increased to $5,491,000 for the second quarter of fiscal 2011 compared to $3,139,000 for the second quarter of last year, primarily the result of higher sales of the Company's proprietary semiconductor test equipment products.Revenue from testing services increased to $3,193,000 for the second quarter of fiscal 2011 compared to $2,591,000 for the second quarter of fiscal 2010.Revenue from the Company's real estate segment increased to $772,000 for the second quarter of fiscal 2011 from $260,000 a year ago.Revenue for the Company's oil and gas equipment fabrication venture was $93,000 for this year's second quarter as compared to $200,000 for the second quarter of fiscal 2010. "We are making steady progress in the implementation of our two-pronged strategy for growth.Our core semiconductor test equipment and services businesses posted another strong quarter, and our financial results also benefited substantially from developments at one of our new business initiatives, real estate, that are a key element of our long-term growth plan," said SW Yong, Trio-Tech's CEO. During the second quarter, Trio-Tech completed the expansion of its Malaysia testing operation, including the purchase of additional plant and equipment, to expand our production capacity in anticipation of capturing increased order volume from a major customer. the six months ended December 31, 2010, revenue increased to $22,578,000 compared to $13,283,000 for the first six months of fiscal 2010.Net income for this year's first six months was $678,000, or $0.20 per diluted share.This compares to a net loss for the first six months of fiscal 2010 of $791,000, or $0.25 per share. At December 31, 2010, Trio-Tech reported cash and cash equivalents, restricted term deposits and short-term deposits of $8,121,000 ($2.46 per outstanding share), working capital of $8,926,000, and shareholders' equity of $22,896,000 ($6.93 per outstanding share).At June 30, 2010, cash and cash equivalents, restricted term deposits and short-term deposits were $8,205,000 ($2.54 per outstanding share), working capital was $8,665,000, and shareholders' equity was $20,266,000 ($6.28 per outstanding share). (more) 16139 Wyandotte Street, Van Nuys, CA 91406, USA • TEL: {818)787-7000 • FAX (818) 787-9130 Trio-Tech Reports Fiscal 2011 Second Quarter Results February 18, 2011 Page Two About Trio-Tech Established in 1958 and headquartered in Van Nuys, California, Trio-Tech International is a diversified business group pursuing aggressive interest in semiconductor test and manufacturing, oil and gas equipment fabrication, solar products and real estate.Further information about Trio-Tech's semiconductor products and services can be obtained from the Company's Web site at www.triotech.com, www.universalfareast.com, www.shi-international.com and www.ttsolar.com. Forward-Looking Statements This press release contains statements that are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company's products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company's control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as may, will, expects, plans, anticipates, estimates, potential, believes, can impact, continue,or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. (tables attached) #4771 TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Three Months Ended Six Months Ended Dec. 31, Dec. 31, Revenue Products $ Testing Services Fabrication Services 93 Other Cost of Sales Cost of products sold Cost of testing services rendered Cost of fabrication services rendered Other 78 36 71 Gross Margin Operating Expenses General and administrative Selling 95 Research and development 87 10 20 Loss (Gain) on disposal of property, plant and equipment - - 7 (1 ) Total operating expenses Income (Loss) from Operations ) ) Other Income Interest expenses ) Other income Total other income 84 24 62 Income (Loss) from Continuing Operations before Income Taxes ) ) Income Tax (Expense) Benefit ) (9 ) ) 28 Income (Loss) from Continuing Operations before Non-controlling interest, net of tax ) ) Equity in earnings of unconsolidated joint venture, net of tax - Loss from discontinued operations, net of tax - ) (2 ) ) NET INCOME (LOSS) $ $ ) $ $ ) Less: Net Income (Loss) Attributable to the Non-controlling Interest ) ) Net Income (Loss) Attributable to Trio-Tech International ) ) Amounts Attributable to Trio-Tech International Common Shareholders: Income (Loss) from Continuing Operations, net of tax ) ) Loss from Discontinued Operations, net of tax - ) (2 ) ) Net Income (Loss) Attributable to Trio-Tech International Common Shareholders: ) ) Comprehensive Income (Loss) Attributable to Trio-Tech Common Shareholders: Net Income (Loss) $ $ ) $ $ ) Foreign currency translation, net of tax Comprehensive Income (Loss) ) ) Less: Comprehensive (Loss) Income attributable to non-controlling interest ) ) ) Comprehensive Income (Loss) Attributable to Trio-Tech International ) ) Basic Earnings (Loss) per Share Attributable to Trio-Tech International: From continuing operations $ $ ) $ $ ) From discontinued operations - ) - ) Net Income (Loss) Attributable to Trio-Tech international $ $ ) $ $ ) Diluted Earnings (Loss) per Share Attributable to Trio-Tech International: From continuing operations $ $ ) $ $ ) From discontinued operations - ) - ) Net Income (Loss) Attributable to Trio-Tech International $ $ ) $ $ ) Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) Dec. 31, Jun. 30, ASSETS (Unaudited) CURRENT ASSETS: Cash & cash equivalents $ $ Short-term deposits Trade accounts receivable, net Other receivables Loan receivables from property development projects - Inventories, net Investment in property development - Prepaid expenses and other current assets Total current assets INVESTMENT IN UNCONSOLIDATED JOINT VENTURE - INVESTMENT PROPERTY IN CHINA, Net PROPERTY, PLANT AND EQUIPMENT, Net OTHER ASSETS RESTRICTED TERM DEPOSITS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDER'S EQUITY CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 57 Total current liabilities BANK LOANS PAYABLE, net of current portion CAPITAL LEASES, net of current portion - DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - EQUITY TRIO-TECH INTERNATIONAL'S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,303,805 and 3,227,430 shares issued and outstanding, at December 31, 2010, and June 30, 2010, respectively Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity NON-CONTROLLING INTEREST TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $
